                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

DESTINY KING and                       :
MEREDITH BEYERS,
                                       :
                    Plaintiffs             CIVIL ACTION NO. 3:17-1764
                                       :
          v.                                    (JUDGE MANNION)
                                       :
EAST STROUDSBURG SCHOOL
DISTRICT and ADAM                      :
GANGAWARE,
                                       :
                   Defendants

                                 MEMORANDUM

     Pending before the court is defendants’, East Stroudsburg School

District and Adam Gangaware, Motion for Summary Judgment pursuant to

Fed.R.Civ.P. 56 and Local Rule 56.1, M.D. Pa. (Doc. 17). For the reasons

that follow, the court will DENY the motion.



     I.        Procedural History

     On September 28, 2017, plaintiffs, Destiny King and Meredith Beyers,

filed a complaint against East Stroudsburg School District and Adam

Gangaware alleging excessive use of force and municipal liability.1 (Doc. 1).

      1
       In plaintiffs’ amended brief in opposition to defendants’ motion for
summary judgment (Doc. 31), plaintiffs indicate that they withdraw their claim
against the school district for municipal lability.
In response, on July 12, 2018, defendants filed a motion for summary

judgment (Doc. 17), and a statement of material facts (Doc. 18), which were

followed by a brief in support of their motion for summary judgment (Doc. 23)

and a supplemental statement of material facts (Doc. 22).

   On August 16, 2018, plaintiffs filed a brief in opposition to defendants’

motion for summary judgment, a separate concise statement of material

facts, and a response to defendants’ statement of material facts (Doc. 24),

which was amended on August 24, 2018 (Doc. 32). In response, on August

23, 2018, defendants filed a reply brief to plaintiffs’ brief in opposition (Doc.

28).

   The court notes that the plaintiffs failed to respond to defendants’

supplemental statement of material facts. Likewise, defendants failed to

respond to plaintiffs’ amended statement of material facts. However, taking

the facts in a light most favorable to the plaintiffs as the non-moving party,

as the court must do, there is a genuine issue of material fact in dispute as

to the plaintiffs’ claim for excessive force and thus summary judgment is not

appropriate.

   Defendants’ motion for summary judgment (Doc. 17) is now ripe for

disposition and as stated above the court will DENY the motion.




                                      -2-
     II.   Legal Standard

      Summary judgment is appropriate “if the pleadings, the discovery

[including, depositions, answers to interrogatories, and admissions on file]

and disclosure materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is entitled to

judgment as a matter of law.” Fed.R.Civ.P. 56(c); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Turner v. Schering-Plough Corp., 901

F.2d 335, 340 (3d Cir. 1990). A factual dispute is genuine if a reasonable jury

could find for the non-moving party and is material if it will affect the outcome

of the trial under governing substantive law. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986); Aetna Cas. & Sur. Co. v. Ericksen, 903 F. Supp.

836, 838 (M.D. Pa. 1995). At the summary judgment stage, “the judge’s

function is not himself to weigh the evidence and determine the truth of the

matter but to determine whether there is a genuine issue for trial.” Anderson,

477 U.S. at 249; see also Marino v. Indus. Crating Co., 358 F.3d 241, 247

(3d Cir. 2004) (a court may not weigh the evidence or make credibility

determinations). Rather, the court must consider all evidence and inferences

drawn therefrom in the light most favorable to the non-moving party. Andreoli

v. Gates, 482 F.3d 641, 647 (3d Cir. 2007).

      To prevail on summary judgment, the moving party must affirmatively


                                      -3-
identify those portions of the record which demonstrate the absence of a

genuine issue of material fact. Celotex Corp., 477 U.S. at 323-24. The

moving party can discharge the burden by showing that “on all the essential

elements of its case on which it bears the burden of proof at trial, no

reasonable jury could find for the non-moving party.” In re Bressman, 327

F.3d 229, 238 (3d Cir. 2003); see also Celotex Corp., 477 U.S. at 325. If the

moving party meets this initial burden, the non-moving party “must do more

than simply show that there is some metaphysical doubt as to material facts,”

but must show sufficient evidence to support a jury verdict in its favor. Boyle

v. County of Allegheny,139 F.3d 386, 393 (3d Cir. 1998) (quoting Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). However,

if the non-moving party “fails to make a showing sufficient to establish the

existence of an element essential to [the non-movant’s] case, and on which

[the non-movant] will bear the burden of proof at trial,” Rule 56 mandates the

entry of summary judgment because such a failure “necessarily renders all

other facts immaterial.” Celotex Corp., 477 U.S. at 322-23; Jakimas v.

Hoffman-LaRoche, Inc., 485 F.3d 770, 777 (3d Cir. 2007).




                                     -4-
     III.   Discussion

      Plaintiff King claims defendant Gangaware violated her constitutional

rights by using excessive force when arresting her, in violation of the Fourth

Amendment.

      To prevail in an action under §1983, a plaintiff must demonstrate: (1) a

violation of a right secured by the Constitution and the laws of the United

States and (2) that the alleged deprivation was committed by a person acting

under color of state law. Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000).

“The first step in evaluating a section 1983 claim is to ‘identify the exact

contours of the underlying right said to have been violated’ and to determine

‘whether the plaintiff has alleged a deprivation of a constitutional right at all.’”

Id. (quoting Cnty. of Sacramento v. Lewis, 523 U.S. 833, 841 n.5 (1998)).

      To establish an excessive force claim under the Fourth Amendment,

“a plaintiff must show both that a seizure occurred and it was unreasonable.”

Lynn v. Schertzberg, 169 F. App’x 666, 669 (3d Cir. 2006) (citing Kopec v.

Tate, 361 F. 3d 772, 776 (3d Cir. 2004)). “To determine reasonableness, the

Court asks whether the officer’s conduct was ‘objectively reasonable’ in light

of the totality of the facts and circumstances. Id. Factors to be considered

include, but are not limited to: whether the suspect posed an immediate

threat to the officers, whether the suspect was actively resisting arrest,


                                       -5-
and/or whether the suspect appeared to be violent. Id. (citing Graham v.

Conner, 490 U.S. 386, 396 (1989); Sharrar v. Felsing, 128 F.3d 810, 822 (3d

Cir. 1997)).

      The reasonableness of a particular incident of use of force “must be

judged from the perspective of a reasonable officer on the scene, rather than

with the 20/20 vision of hindsight.” Kopec v. TateI, 361 F.3d 772, 777 (3d.

Cir. 2004) (citing Graham, 490 U.S. at 396-97). Although questions of

reasonableness are best resolved by a jury, a defendant can still win on

summary judgement if a court concludes that an officer’s use of force was

objectively reasonable under the circumstances. Id.

      Here, there is a genuine issue of material fact regarding whether

defendant Gangaware’s use of force was, in fact, objectively reasonable.

Defendants claim that defendant Gangaware was contacted via radio by the

Monroe County Control Center and was notified of a domestic dispute

involving a female in a car somewhere on the East Stroudsburg High School

North campus. The incident report prepared by defendant Gangaware states

when he arrived at the scene he made contact with the driver of a red SUV,

plaintiff Beyers, who exited the vehicle and showed defendant Gangaware

bleeding scratches on her wrists. The report continues, that plaintiff Beyers

then identified herself as the mother of the person in the gray hoodie, plaintiff


                                      -6-
King, who was walking away from the SUV. The report indicates that

defendant Gangaware got back into his squad car and followed plaintiff King

and plaintiff Beyers followed him.

      At some point plaintiff King was then able to get back into her mother’s

SUV and at that time locked the passenger side door. Defendant

Gangaware’s report avers that at this time plaintiff King began hitting her

mother, plaintiff Beyers, with open and closed fists. Defendant Gangaware

was able to enter the SUV via the back-passenger seat, from which he was

able to restrain plaintiff King’s right arm to stop her from hitting her mother.

While plaintiff King’s right arm was restrained, plaintiff Beyers was able to

open the front-passenger door and defendant Gangaware released plaintiff

King’s right arm. Defendant Gangaware directed plaintiff King to exit the

vehicle and she did not comply. As a result, defendant Gangaware removed

plaintiff King from the SUV by restraining her right arm and pulling. Plaintiff

King began to pull away from him when he told her that she was under arrest.

She was directed to stop resisting. Defendant Gangaware avers that upon

pulling plaintiff King out of the SUV they both lost their footing and he fell on

top of plaintiff King.

      Defendant Gangaware presents that it was plaintiff King’s violence

against her mother and her resisting his directions and arrest that justified


                                      -7-
his use of force. Defendant Gangaware testified to the accuracy of his

incident report but plaintiff disputes material aspects of the document,

specifically, that any physical contact or assault was witnessed by defendant

Gangaware.

      Reversely, plaintiffs claim that on the morning of December 8, 2016,

plaintiff King did not want to go to school and an argument ensued. Plaintiffs

claim that defendant Gangaware was contacted by dispatch and informed

only that someone was requesting help on campus. Plaintiffs further claim

that plaintiff Beyers did have one fingernail scratch mark on her wrists from

plaintiff King trying to take her mother’s cellphone but maintain that the

scratch was not bleeding. When defendant Gangaware arrived at the scene,

it is not contested that plaintiffs were not engaged in any violence and plaintiff

King was about 500 feet away from defendant Gangaware and plaintiff

Beyers. It is further not contested that plaintiff Beyers spoke with defendant

Gangaware upon his arrival; however, plaintiffs claim that plaintiff Beyers

never reentered the SUV but King entered and locked the doors, locking both

plaintiff Beyers and defendant Gangaware out of the SUV. Plaintiffs claim

that while plaintiff Beyers was trying to open the door with the key fob,

defendant Gangaware entered the passenger back seat and restrained

plaintiff King’s right arm and pulled it behind the seat and told her that she


                                      -8-
was going to jail. When defendant Gangaware moved to the front passenger

door, plaintiff King was no longer holding down the lock button and not

resisting defendant Gangaware. Once defendant Gangaware got the door

open, plaintiffs claim that he grabbed plaintiff King by the collar and arm,

yanked her out of the car, threw her to the ground and he then fell on top of

plaintiff King.

      Plaintiffs’ facts indicate that defendant Gangaware never witnessed

any violence by plaintiff King against her mother. Further, they provide that

plaintiff King never resisted defendant Gangaware’s directions. These facts

are in direct contradiction to those presented by defendant Gangaware.

      Clearly, questions remain about what happened during plaintiff King’s

arrest and whether the use of force by defendant Gangaware was

reasonable given the circumstances. This case presents “he said/she said”

factual discrepancies that the court deems material making summary

judgment inappropriate.




                                    -9-
       IV.        Conclusion

    For the foregoing reasons, defendants’ motion for summary judgment,

(Doc. 17) will be DENIED. An appropriate order shall issue.




                                       s/ Malachy E. Mannion
                                       MALACHY E. MANNION
                                       United States District Judge

DATE: February 21, 2020
17-0164-01.docx




                                   - 10 -
